2016 WI 32

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2016AP307-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Marc G. Kurzman, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Marc G. Kurzman,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST KURZMAN

OPINION FILED:          May 10, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                               2016 WI 32
                                                                      NOTICE
                                                        This opinion is subject to further
                                                        editing and modification.   The final
                                                        version will appear in the bound
                                                        volume of the official reports.
No.     2016AP307-D


STATE OF WISCONSIN                                  :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Marc G. Kurzman, Attorney at Law:


Office of Lawyer Regulation,                                               FILED
              Complainant,
                                                                      MAY 10, 2016
       v.
                                                                         Diane M. Fremgen
                                                                      Clerk of Supreme Court
Marc G. Kurzman,

              Respondent.




       ATTORNEY      disciplinary     proceeding.               Attorney's         license

suspended.


       ¶1     PER    CURIAM.     We   review    a       stipulation        pursuant       to

Supreme Court Rule (SCR) 22.12 between the Office of Lawyer

Regulation      (OLR)     and     Attorney     Marc        G.     Kurzman.         In   the

stipulation,        Attorney    Kurzman    agrees       with    the    OLR's       position

that    his    misconduct       warrants     the        imposition       of    a    60-day

suspension as discipline reciprocal to that imposed on him in

Minnesota.
                                                                              No.     2016AP307-D


    ¶2       After fully reviewing the stipulation and the facts of

this matter, we accept the stipulation and impose the 60-day

suspension jointly requested by the parties.

    ¶3       Attorney       Kurzman     was         admitted        to    practice      law    in

Wisconsin     in    2003.    Attorney       Kurzman's          Wisconsin          disciplinary

history      consists       of     public           reprimand       for       trust     account

anomalies.         Public Reprimand of Marc G. Kurzman, 2012-OLR-12.

He was admitted to practice law in Minnesota on October 20,

1972.   He practices in Minneapolis, Minnesota.

    ¶4       On    November      25,   2015,          the   Minnesota         Supreme     Court

issued a 60-day suspension of Attorney Kurzman's license based

on two counts of misconduct alleging five rule violations for

inappropriately       questioning           a       witness     during        a     deposition,

failing to provide two different clients with their files within

a reasonable period of time, failing to submit records to the

court   as   directed,       and     providing         confidential           materials       from

multiple clients to another of his clients.

    ¶5       The Minnesota Supreme Court found these acts violated

Minn. R. Prof. Conduct 4.4(a), Minn. R. Prof. Conduct 8.4(d),

Minn. R. Prof. Conduct 1.16(d), Minn. R. Prof. Conduct 1.1,

Minn. R. Prof. Conduct 1.3, and Minn. R. Prof. Conduct 1.6(a).

Attorney     Kurzman        failed     to       notify        OLR        of   the     Minnesota

discipline within 20 days of its effective date.




                                                2
                                                              No.     2016AP307-D


    ¶6     On   February    11,    2016,   the    OLR   filed    a    complaint

alleging that, by virtue of the Minnesota discipline, Attorney

Kurzman   is    subject    to     reciprocal     discipline     in    Wisconsin

pursuant to SCR 22.22.1         The complaint further alleged that by



    1
        SCR 22.22 provides that:

         (1) An attorney on whom public discipline for
    misconduct or a license suspension for medical
    incapacity has been imposed by another jurisdiction
    shall promptly notify the director of the matter.
    Failure to furnish the notice within 20 days of the
    effective date of the order or judgment of the other
    jurisdiction constitutes misconduct.

         (2) Upon the receipt of a certified copy of a
    judgment or order of another jurisdiction imposing
    discipline for misconduct or a license suspension for
    medical incapacity of an attorney admitted to the
    practice of law or engaged in the practice of law in
    this state, the director may file a complaint in the
    supreme court containing all of the following:

         (a) A certified copy of the judgment or order
    from the other jurisdiction.

         (b) A motion requesting an order directing the
    attorney to inform the supreme court in writing within
    20 days of any claim of the attorney predicated on the
    grounds set forth in sub. (3) that the imposition of
    the identical discipline or license suspension by the
    supreme court would be unwarranted and the factual
    basis for the claim.

         (3) The supreme court shall impose the identical
    discipline or license suspension unless one or more of
    the following is present:

         (a) The procedure in the other jurisdiction was
    so lacking in notice or opportunity to be heard as to
    constitute a deprivation of due process.

                                                                     (continued)


                                      3
                                                           No.   2016AP307-D


failing   to    notify    OLR   of   his    Minnesota     discipline    for

professional misconduct within 20 days of the effective date of

its imposition, Attorney Kurzman violated SCR 22.22(1). The OLR

asked this court to issue an order directing Attorney Kurzman to

inform the court of any claim by him predicated upon the grounds

set   forth    in   SCR   22.22(3)   that   imposition     of    discipline

reciprocal to that imposed in Minnesota would be unwarranted.


           (b) There was such an infirmity of proof
      establishing the misconduct or medical incapacity that
      the supreme court could not accept as final the
      conclusion in respect to the misconduct or medical
      incapacity.

           (c)   The   misconduct   justifies           substantially
      different discipline in this state.

           (4) Except as provided in sub.(3), a final
      adjudication in another jurisdiction that an attorney
      has engaged in misconduct or has a medical incapacity
      shall be conclusive evidence of the attorney's
      misconduct or medical incapacity for purposes of a
      proceeding under this rule.

           (5) The supreme court may refer a complaint filed
      under sub. (2) to a referee for a hearing and a report
      and recommendation pursuant to SCR 22.16. At the
      hearing, the burden is on the party seeking the
      imposition   of  discipline   or   license  suspension
      different from that imposed in the other jurisdiction
      to demonstrate that the imposition of identical
      discipline or license suspension by the supreme court
      is unwarranted.

           (6) If the discipline or license suspension
      imposed in the other jurisdiction has been stayed, any
      reciprocal discipline or license suspension imposed by
      the supreme court shall be held in abeyance until the
      stay expires.




                                     4
                                                                           No.      2016AP307-D


       ¶7   On     March    31,     2016,       the    parties       filed          a    jointly

executed    stipulation         whereby     Attorney        Kurzman       agrees         that    by

virtue of the Minnesota suspension, he is subject to reciprocal

discipline in Wisconsin pursuant to SCR 22.22.                             He agrees that

the factual allegations contained in the OLR's complaint are

accurate    and    that     he    committed        the      professional            misconduct

charged in the complaint. The stipulation states that Attorney

Kurzman does not claim any of the defenses set forth in SCR

22.22(3)(a)-(c). The stipulation states that Attorney Kurzman

fully    understands       the    nature     of       the    misconduct          allegations

against him, his right to contest those allegations, and the

ramifications that would follow from this court's imposition of

the stipulated level of discipline. The stipulation indicates

that    Attorney    Kurzman       understands         his    right        to    counsel         and

verifies that he is entering into the stipulation knowingly and

voluntarily and that his entry into the stipulation represents

his decision not to contest this matter. He agrees that it would

be appropriate for this court to suspend his license to practice

law for a period of 60 days.

       ¶8   Having carefully considered this matter, we approve

the     stipulation,        adopt     the       stipulated         facts         and         legal

conclusions of professional misconduct, and we suspend Attorney

Kurzman's   license        to    practice    law      for    a   period        of       60   days.

Because     Attorney        Kurzman        entered          into      a        comprehensive


                                            5
                                                  No.   2016AP307-D


stipulation under SCR 22.12 and no referee was needed, we do not

impose any costs in this matter.

    ¶9    IT IS ORDERED that the license of Marc G. Kurzman to

practice law in Wisconsin is suspended for a period of 60 days,

effective the date of this order.

    ¶10   IT IS FURTHER ORDERED that if he has not already done

so, Marc G. Kurzman shall comply with the provisions of SCR

22.26 concerning the duties of an attorney whose license to

practice law has been suspended.




                                   6
    No.   2016AP307-D




1